Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO- 2016/090081 to Paczkowski et al. in view of U.S. Patent Pub. No. 2013/0005936 to Cramail et al.
As to claims 1-3 and 5, Paczkowski discloses viscosity modification of organic phase containing compositions wherein a polyurethane is added to oil or oil mixtures to gel or thicken the oils (Abstract), wherein the polyurethane comprises the reaction product of polybutadiene polyol, polyisocyanates, chain extenders (0037-0040), and 1-hexadecanol as a chain terminator (See Examples). Packowski prefers hydrogenated polybutadiene polyol, but also teaches polycastor oil polyols, or fatty acid/alcohol adducts (0024).
Cramail discloses a butanediol (alkyl radical of 4 carbons) castor oil estolide polyol of the following formula:

    PNG
    media_image1.png
    251
    562
    media_image1.png
    Greyscale

That is the transesterification of 1,4-butanediol and methyl ricinoleate (formula in claim
2) (Example 5). Accordingly, the position is taken that it would have been obvious to a person of
ordinary skill in the art to replace hydrogenated polybutadiene polyol of Paczkowski for the polyol of Cramail to optimize the properties of the obtained polymer (0048).
As to claims 4 and 9, Paczkowski in view of Cramail teach transesterification with 1,3- propane diol (Example 2).
As to claim 6, Paczkowski in view of Cramail teach the same reaction product as currently claimed, accordingly, the natural origin content would be over 80%. If it is the applicants’ position that this would not be the case: (1) evidence would need to be provided to support the applicants’ position; and (2) it would the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
As to claims 7-8 and 10, Paczkowski in view of Cramail teach a process for preparing the polyurethane by reacting diisocyanate with the polyol at a molar ratio of 0.036 mols of polyol and 0.0422 moles of polyisocyanate to obtain a prepolymer that is chain extended and chain terminated (Examples in Paczkowski).
As to claims 14-20, Paczkowski discloses the polyurethane is used in amounts that range from 0.75 to 5% by weight (Table 5) to gel or thicken oils or oil mixtures suitable for cosmetics (Abstract, 0154, Examples).

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 04/15/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Cramail is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  This is not found persuasive because Cramail is directed to applications that include coatings comprising bactericides, fungicides, etc.  This is within the same field of endeavor as primary reference to Paczkowski.  Further, it should be noted that Paczkowski teaches castor oil derivatives as suitable alternatives to the preferred hydrogenated polybutadiene polyols used in the examples.  It is noted that the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (MPEP 2121(II)).  Further, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments (MPEP 2123 (II)).  Accordingly, the use of polyols taught in Cramail was already envisioned as a suitable alternative polyol as suggested in Paczkowski.  Therefore, Cramail is within the field of applicants endeavor based on primary reference to Paczkowski.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the prior art of record teaches polyols derived from natural resources, i.e. castor oil and the use of natural oil polyols has been well documented in the art as suitable safer alternatives to petrochemical type polyols.  Accordingly, the substitution would have been obvious in order optimize the properties of the obtained polymer as taught in Cramail (0048) and from the viewpoint of avoiding the use of petrochemical derived polyols from an environmental standpoint.

Lastly, applicants have argued that their unexpected results in the transparency, low gelling polyurethane content, shear-thinning nature, and dispersion ability at temperatures less than 85°C of the gelling composition rebut the prima facie case of obviousness.  In response, the examiner has considered applicant's examples, and the position is taken that they are insufficient for the following reasons.  The examples are not commensurate in scope with applicant’s claims in terms of reactant species or amounts.  It has been held that the claims must be commensurate in scope with any showing of unexpected results.  In re Greenfield, 197 USPQ 227.  It has further been held that a limited showing of criticality is insufficient to support a broadly claimed range.  In re Lemin, 161 USPQ 288.  Accordingly, it is not evident that the argued results hold for the full scope of the claims or that the argued gelling properties are necessarily possessed by the claimed composition.  The polyol component E is open to numerous diols and dicarboxylic acids and the claims only teach castor oil and linear diol derivatives.   Therefore, the argued unexpected results are not reasonably commensurate in scope given the breadth of the polyol component in the claims.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763